     9:20-cv-02867-BHH        Date Filed 12/17/20   Entry Number 20   Page 1 of 2


                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

 Henry Lee Pinckney,                            )
                                                )
                                     Plaintiff,       Civil Action No. 9:20-2867-BHH
                                                )
                                                )
                      v.                        )
                                                         OPINION AND ORDER
                                                )
 United States; Attorney General of the         )
 United States Department of Justice;
                                                )
 Internal Revenue Service; Peter M. McCoy, )
 Jr.,
                                                )
                                                )
                                Defendants. )
 ___________________________________

       This matter is before the Court for review of the Report and Recommendation

(“Report”) of United States Magistrate Judge Molly H. Cherry, which was made in

accordance with 28 U.S.C. §636(b) and Local Rule 73.02(B)(2) for the District of South

Carolina. On November 5, 2020, the Magistrate Judge issued her Report

recommending that this case be dismissed without prejudice and without issuance and

service of process as Plaintiff has not asserted a valid federal claim and there is no

diversity jurisdiction. (ECF No. 18.)

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report to which specific objections are made.



                                            1
     9:20-cv-02867-BHH       Date Filed 12/17/20     Entry Number 20      Page 2 of 2


       Plaintiff filed no objections and the time for doing so expired on November 23,

2020. (See ECF No. 18.) In the absence of objections to the Magistrate Judge’s Report,

this Court is not required to provide an explanation for adopting the recommendation.

See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead

must ‘only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections have been filed, the Court has reviewed the

Magistrate Judge’s findings and recommendations for clear error. Finding none, the

Court agrees with the Magistrate Judge that Plaintiff’s claims against Defendants are

subject to summary dismissal for the reasons stated in the Report. Accordingly, the

Report and Recommendation is adopted and incorporated herein by reference and this

action is DISMISSED without prejudice and without issuance and service of process.

       IT IS SO ORDERED.

                                          /s/Bruce Howe Hendricks
                                          United States District Judge

December 17, 2020
Greenville, South Carolina

                                           *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                             2
